Title: From George Washington to William Pearce, 7 June 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 7th June 1795.
          
          Your letter of the 31st of last month, enclosing the weekly reports, came duly to hand—yesterday.
          Let the person who is to supply you with plank & Shingles, have the precise length of the first given to him, that it may not waste in cutting. This length you will be able to ascertain from knowing the uses for which it is intended; & by consulting the plan which I sent you. The plank for the lower floor of the Granaries, as I mentioned at first, ought, I have no doubt, to be of Inch & half stuff; & if the floors above them, were of Inch & quarter pine, they would not be the worse for it. Care too shd be taken that the shingles are of the dimensions (both in length, & the average width) that is agreed for; nothing being more common of late than to contract for 18 inch shingles, and give those of not more than 16 inches, and in that proportion with respect to the two, and three feet shingles: which is an unjustifiable imposition, as more nails, as well as more shingles, are consequently required.
          Are the Cabbins at River and Union farms all removed, as were intended? I ask because I have seen work of this sort reported, but know not if it be compleated.
          I wish you could find out the thief who robbed the meat house at Mount Vernon, & bring him to punishment. And at the sametime secure the house against future attempts; for our drafts upon it will be pretty large, I expect, when we come home; wch probably may be about the middle or 20th of next month. Nathan has been suspected, if not detected, in an attempt of this sort formerly; & is as likely as any one to be guilty of it now. Postilion Joe has been caught in similar practices; and Sam I am

sure would not be restrain[ed] by any qualms of conscience, if he saw an opening to do the like. I am Your friend &ca
          
            Go: Washington
          
        